Citation Nr: 0724796	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-20 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from June 1974 to May 1978, with an 
additional approximately 19 years of prior active service.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 decision letter of the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran died in January 2001; the certified cause of 
his death was metastatic pancreatic cancer that had been 
present for a matter of months.

2.  During his lifetime the veteran had not established 
service-connection for any disability.

3.  Pancreatic cancer was not manifested in service or within 
the first postservice year; and the veteran's death-causing 
disability is not shown to have been related to his service, 
to include any herbicide and/or radiation exposure therein.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 1310, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The appellant has been advised of VA's duties to notify and 
assist in the development of her claim.  Letters from the RO 
in April 2001 and August 2006 explained what the evidence 
needed to show to substantiate her claim.  They also 
explained that VA would make reasonable efforts to help her 
obtain evidence necessary to support her claim, including 
medical records or records from other federal agencies but 
that it was ultimately her responsibility to ensure that 
records were received by VA.  The August 2006 letter advised 
the appellant specifically to submit everything she had 
pertinent to her claim.  The June 2004 statement of the case 
(SOC) provided the text of applicable regulations and 
explained what the evidence showed and why the claim was 
denied.  Although the appellant was not provided notice 
regarding the effective date of awards (See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006)) such notice would only 
be relevant if the benefit sought were being granted.

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOC and to supplement the 
record after notice was given.  She is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records.  The appellant has not identified 
any additional evidence pertinent to this claim.  VA's 
assistance obligations are met.  The appellant is not 
prejudiced by the Board's proceeding with appellate review.

II.  Factual Background 

The veteran's service medical records do not contain any 
mention of complaints, treatment or diagnosis of pancreatic 
pathology.  On May 1978 service retirement examination, all 
body systems were normal on clinical evaluation.

The veteran's January 2001 death certificate shows the 
immediate cause of his death was metastatic pancreatic 
cancer.  This had been present for a matter of months.  
During his lifetime, he had not established service 
connection for any disability.

The appellant contends in written statements that the 
veteran's fatal pancreatic cancer was due to exposure to 
Agent Orange and/or radiation in Korea in 1968 and 1969.  

Service personnel records show that the veteran was assigned 
to the 469th Dental Detachment in Korea from January 1969 
until September 1969, and that he received hostile fire pay 
during that period.

III.  Legal Criteria and Analysis

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred in, or aggravated by, service 
caused or contributed substantially or materially to cause 
the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service- connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c).

The veteran had not established service connection for any 
disability during his lifetime.  His fatal pancreatic cancer 
was first identified in 2000, more than two decades after his 
final separation from service.  There is no competent 
(medical) evidence that relates his fatal pancreatic cancer 
to his periods of active duty.

A veteran who, during active military, naval, or air service, 
served in the republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6) (iii).

The diseases listed under 38 C.F.R. § 3.309(e) include: 
chloracne or other acneform diseases consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

In order to be service-connected under 38 C.F.R. § 3.309(e), 
the diseases listed above shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne of other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2006).

As for exposure to herbicides outside of Vietnam, the United 
States Department of Defense (DOD) has confirmed that Agent 
Orange was used in Korea from April 1968 through July 1969 
along the DMZ.  Both the 2nd and 7th Infantry Divisions, 
United States Army, had elements in the affected area at the 
time Agent Orange was being used.  Field artillery, signal 
and engineer troops also were supplied as support personnel 
to various elements of those Infantry Divisions during the 
time of the confirmed use of Agent Orange.

If it is determined that a veteran who served in Korea during 
this time period belonged to one of the units identified by 
DOD, then it is presumed that he or she was exposed to 
herbicides containing Agent Orange, and the presumptions 
outlined in 38 C.F.R. § 3.309(e) will apply.  See MR21- 1MR, 
Part VI, Chapter 2, Section B.

The veteran had no service in the Republic of Vietnam.  
Though it is not clear whether his service in Korea was in 
the DMZ, the presumption of service connection based on 
exposure to herbicides exists only for specified diseases.  
See 38 C.F.R. § 3.309(e).  Pancreatic cancer is not listed 
among the presumptive diseases.  See 38 C.F.R. § 3.309(e).  
Accordingly, even if it were shown that the veteran's service 
in Korea in 1969 was along the DMZ, the herbicide exposure 
presumptions would not apply.

Service connection for cancer which is claimed to be 
attributable to ionizing radiation exposure during service 
can be established three different ways. First, there are 
[specific] types of cancer which will be presumptively 
service connected.  38 U.S.C.A. § 1112(c).  Second, 38 C.F.R. 
§ 3.311(b) provides a list of "radiogenic diseases" which 
will be service connected provided that certain conditions 
specified in that regulation are met.  Third, direct service 
connection can be established by "show[ing] that the disease 
or malady was incurred during or aggravated by service," a 
task which "includes the difficult burden of tracing 
causation to a condition or event during service."  Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997) (citing Ramey v. Brown, 9 
Vet. App. 40, 44 (1996); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994)).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946; or certain service on 
the grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in 
certain circumstances, service on Amchitka Island, Alaska. 
See 38 C.F.R. § 3.309(d)(3)(ii) (2004).

The veteran's death-causing disability, pancreatic cancer, is 
among the diseases that warrant presumptive service 
connection as listed at 38 U.S.C.A. § 1112 (c)(2)(A- P) (West 
2002); 38 C.F.R. §§ 3.309(d), 3.311(b)(2) and (3).  However, 
he is not shown to have had qualifying service as outlined at 
38 C.F.R. § 3.309(d)(3)(ii).

The appellant has not specified how she believes the veteran 
was exposed to radiation while in service, nor has she 
presented any evidence to substantiate any such exposure.  As 
previously stated, the veteran is not shown to have a 
radiation risk activity for the purposes of such 
presumptions.  Accordingly, service connection for the 
claimed disability is not warranted under 38 U.S.C.A. 
§ 1112(c).  See Rucker, 10 Vet. App. at 71; 38 C.F.R. 
§ 3.309(d).

The appellant has not submitted any competent evidence 
relating the veteran's fatal pancreatic cancer to his 
service.  Because she is a layperson, her own opinion in this 
matter is not competent evidence, as opinions regarding 
medical nexus require medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In conclusion, the competent evidence does not show that the 
veteran's terminal pancreatic cancer was manifested during 
service or within one year thereafter, arose due to exposure 
to herbicides or other chemicals during active service or due 
to in-service radiation exposure, or was somehow otherwise 
related to his service.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


